DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 11, 2021.  Claims 1-20 are pending and an action on the merits is as follows.  Claim 9 was previously withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claim 1, the limitation, “wherein the liquid crystal layer is pixelated such that each pixel may be dynamically configured to optically rotate polarized light to produce a local dimming backlight at the pixel level” renders the scope of the claim unclear.  Namely, the use of the word “may” makes it unclear as to whether the limitation must be satisfied.  For examination purposes, it is presumed that the limitation should be met in order to satisfy the claim.
Similar arguments apply to independent claim 13.
Claims 2-8, 10-12 and 14-18 depend from claims 1 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2011/0164207 A1) in view of Song et al. (US 2013/0076704 A1) in view of Bohannon (US 5,299,039) and further in view of Katagiri et al. (US 2018/0275445 A1).
In regard to claim 1, Arai et al. discloses a display system comprising (see e.g. Figures 1 and 11): 
a backlight 300; 
a first display unit 200 disposed proximate the backlight, wherein the first display unit includes an upper substrate 210, a liquid crystal layer 230 cooperating with the upper substrate 210 of the first display unit 200, a lower substrate 220 disposed opposite the upper substrate 210 240, 260 cooperating with one or more of the upper substrate 210 of the first display unit 200 and the lower substrate 220 of the first display unit 200; 
a second display unit 100 disposed proximate the first display unit 200, wherein the second display unit 100 includes an upper substrate 120, a thin film transistor (TFT) display layer (i.e. including 114) cooperating with the upper substrate 120 of the second display unit 100, a lower substrate 110 disposed opposite the upper substrate 120 of the second display unit 100 and cooperating with the TFT display layer (i.e. including 114), and 
at least one linear polarizer 140, 150 cooperating with one or more of the upper substrate 120 and the lower substrate 110 of the second display unit 100. 
Arai et al. fails to explicitly disclose
a backlight including a housing and one or more light emitting elements received in the housing to generate and project light from the backlight and one or more reflective portions disposed on the housing; 
wherein the liquid crystal layer is pixelated such that each pixel may be dynamically configured to optically rotate polarized light produce a local dimming backlight at the pixel level;
at least one microcontroller in communication with one or more of the backlight, the first display unit and the second display unit, 
wherein the at least one microcontroller executes instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.
However, Song et al. discloses (see e.g. Figures 3-4):
130 including a housing 184 and one or more light emitting elements 134 received in the housing 184 to generate and project light from the backlight 130 and one or more reflective portions 136 disposed on the housing 184.
Given the teachings of Song et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al. with a backlight including a housing and one or more light emitting elements received in the housing to generate and project light from the backlight and one or more reflective portions disposed on the housing.
Doing so would provide external protection to the components of the display device as well as an aesthetic appeal to the user. 
Arai et al., in view of Song et al., fails to explicitly disclose
wherein the liquid crystal layer is pixelated such that each pixel may be dynamically configured to optically rotate polarized light produce a local dimming backlight at the pixel level;
at least one microcontroller in communication with one or more of the backlight, the first display unit and the second display unit, 
wherein the at least one microcontroller executes instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.
However, Bohannon discloses
a microcontroller used to control liquid crystal display panels (see e.g. Column 7, lines 13-21). One of ordinary skill in the art would recognize utilizing such a microcontroller to implement executing instructions to adjust the liquid crystal layer of the first display unit 
Given the teachings of Bohannon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al., with at least one microcontroller in communication with one or more of the backlight, the first display unit and the second display unit, wherein the at least one microcontroller executes instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.
Doing so would provide a means for controlling the image that is projected toward the user of the device.
Arai et al., in view of Song et al. and Bohannon, fails to disclose
wherein the liquid crystal layer is pixelated such that each pixel may be dynamically configured to optically rotate polarized light produce a local dimming backlight at the pixel level.
However, Katagiri et al. discloses (see e.g. Figures 1-3):
wherein the liquid crystal layer is pixelated such that each pixel may be individually controlled (see e.g. Figures 1-3 and note that each liquid crystal layer is controllable at a pixel level).
Given the teachings of Katagiri et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al., and Bohannon, with wherein the liquid crystal layer is pixelated such that each pixel may be dynamically configured to optically rotate polarized light produce a local dimming backlight at the pixel level.

In regard to claim 2, Arai et al. discloses the limitations as applied to claim 1 above, but fails to disclose 
a diffusing element disposed proximate an upper surface of the housing, wherein the diffusing element cooperates with the backlight to distribute light generated and projected by the one or more light emitting elements or reflected from the one or more reflective portions.
However, Song et al. discloses (see e.g. Figures 3-4 and paragraph [0063]):
a diffusing element 138 disposed proximate an upper surface of the housing 184, wherein the diffusing element 138 cooperates with the backlight to distribute light generated and projected by the one or more light emitting elements 134 or reflected from the one or more reflective portions 136.
Given the teachings of Song et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al. with a diffusing element disposed proximate an upper surface of the housing, wherein the diffusing element cooperates with the backlight to distribute light generated and projected by the one or more light emitting elements or reflected from the one or more reflective portions.
Doing so would provide a means for evenly distributing light emitted from the backlight source.
In regard to claim 3, Arai et al. discloses the limitations as applied to claim 1 above, and
wherein the at least one reflective polarizer 240, 260 of the first display unit 200 further comprises: 
a first reflective polarizer 260 having a body including an upper surface and an opposing lower surface that cooperates with the upper substrate 210 of the first display unit 200; and 
240 having a body including an upper surface cooperating with the lower substrate 220 of the first display unit 200 and an opposing lower surface.
In regard to claim 5, Arai et al., in view of Song et al. and Bohannon, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the liquid crystal layer of the first display unit further comprises a TFT liquid crystal display (LCD) disposed between and cooperating with the upper substrate of the first display unit and the lower substrate of the first display unit.
However, Katagiri et al. discloses (see e.g. Figures 1-3): 
wherein the liquid crystal layer of the first display unit further comprises a TFT liquid crystal display (LCD) disposed between and cooperating with the upper substrate of the first display unit and the lower substrate of the first display unit (see e.g. Figure 3 and note that the second panel has individual cells addressed by TFTs).
Given the teachings of Katagiri et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al. and Bohannon, with wherein the liquid crystal layer of the first display unit further comprises a TFT liquid crystal display (LCD) disposed between and cooperating with the upper substrate of the first display unit and the lower substrate of the first display unit.
Doing so would provide a means for more precisely and quickly controlling the pixel regions of the first display unit.
In regard to claim 6, Arai et al., in view of Song et al. and Bohannon, discloses the limitations as applied to claim 5 above, but fails to disclose

However, Katagiri et al. discloses
wherein the liquid crystal layer of the first display unit further comprises a monochrome TFT LCD (see e.g. paragraph [0033]).
Given the teachings of Katagiri et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al. and Bohannon, with wherein the liquid crystal layer of the first display unit further comprises a monochrome TFT LCD.
Doing so would provide a means for more precisely and quickly controlling the pixel regions of the first display unit.
In regard to claim 7, Arai et al., in view of Song et al. and Bohannon, discloses the limitations as applied to claim 5 above, but fails to disclose
wherein the liquid crystal layer of the first display unit is pixelated, wherein each pixel is dynamically configured to optically rotate polarized light to produce a local dimming backlight at a pixel level.
However, Katagiri et al. discloses
wherein the liquid crystal layer of the first display unit is pixelated, wherein each pixel is dynamically configured to optically rotate polarized light to produce a local dimming backlight at a pixel level (see e.g. Figure 3 and note that the second panel has individual cells addressed by TFTs).
Given the teachings of Katagiri et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of 
Doing so would provide a means for more precisely and quickly controlling the pixel regions of the first display unit.
In regard to claim 8, Arai et al. discloses the limitations as applied to claim 1 above, and
wherein the at least one linear polarizer 140, 150 of the second display unit 100 further comprises: 
a first linear polarizer 150 having a body including an upper surface cooperating with the lower substrate of the second display unit 100 and an opposing lower surface; and 
a second linear polarizer 140 having a body including an upper surface and an opposing lower surface cooperating with the upper substrate 120 of the second display unit 100.
In regard to claim 10, Arai et al. discloses the limitations as applied to claim 1 above, and
wherein the TFT display layer of the second display unit further comprises a TFT LCD disposed between and cooperating with the upper substrate 120 of the second display unit 100 and the lower substrate 110 of the second display unit 100.
In regard to claim 11, Arai et al. discloses the limitations as applied to claim 10 above, and
wherein the TFT display layer of the second display unit 100 further comprises a color TFT LCD (see e.g. Figure 11 and noted color filter layer 122).
In regard to claim 12, Arai et al. discloses the limitations as applied to claim 1 above, and 
270 disposed between the first display unit 200 and the second display unit 100, wherein the diffuser 270 provides a light profile transition for light transmitted through the first display unit 200.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2011/0164207 A1) in view of Song et al. (US 2013/0076704 A1) in view of Bohannon (US 5,299,039) in view of Katagiri et al. (US 2018/0275445 A1) and further in view of Chen (US 2018/0120634 A1).
In regard to claim 4, Arai et al., in view of Song et al., Bohannon and Katagiri et al., discloses the limitations as applied to claim 3, but fails to disclose
a brightness enhancing film cooperating with the lower surface of the second reflective polarizer.
However, Chen discloses (see e.g. Figure 1):
a brightness enhancing film 23 cooperating with the lower surface of the second polarizer 31.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al., Bohannon and Katagiri et al., with a brightness enhancing film cooperating with the lower surface of the second reflective polarizer.
Doing so would provide an improved brightness of the display device, as is known in the art.


Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 19 and dependent claim 20, the closest prior art references fail to disclose, either singly or in combination, all of the limitations of claim 19, including the limitations, “wherein execution of the computer-readable instructions by a processor of a microcontroller causes the microcontroller to: transmit a signal representative of at least a first light intensity value to the one or more light emitting elements to generate and project light at the first light intensity value from the backlight to the first display unit; command a pixelated liquid crystal layer of the first display unit to adjust between at least a first transmissive state and a second transmissive state, wherein the pixelated liquid crystal layer is dynamically configured to optically rotate polarized light when adjusted between the first 6S/N 16/284,627Atty Dkt No. V219-0009/VIS1137 transmissive state and the second transmissive state to produce a local dimming backlight through the first display unit at a pixel level; calculate an amount of light recycled by the at least one reflective polarizer of the first display unit to the backlight; and transmit a signal representative of at least a second light intensity value to the one or more light emitting elements to generate and project light at the second light intensity value from the backlight to the first display unit to display the rendered image on the second display unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to independent claim 1, applicant’s arguments that the previously applied prior art fails to disclose all of the limitations of claim 1 have been fully considered and are appreciated.  However, it is noted that the newly cited rejection, necessitated by amendment, discloses all of the limitations of claim 1, as cited above.
Further, applicant argues that the cited prior art references fail to recycle light in a same manner as applicant’s claim invention.  However, it is noted that claim 1 does not include limitations specifically drawn to the internal light recycling of applicant’s invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Jessica M. Merlin
April 5, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871